Citation Nr: 0718372	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-28 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation 
benefits totaling $21,828, to include whether the 
overpayment was properly created.

2.	Entitlement to service connection for hypertension, 
claimed as secondary to service connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
the first decision, dated in March 2005, the RO denied the 
veteran's request for a waiver of debt and issued a notice of 
the decision that same month.  In May 2005, the veteran 
timely filed a Notice of Disagreement (NOD) and thereafter in 
July 2005 the RO provided a Statement of the Case (SOC).  The 
veteran then timely filed a substantive appeal in September 
2005.

In the second decision, dated in December 2005, the RO denied 
service connection for hypertension, claimed as secondary to 
service connected diabetes mellitus.  It issued a notice of 
the decision in December 2005, and the veteran timely filed 
an NOD that same month.  Subsequently, in May 2006 the RO 
provided an SOC, and while the Board notes that the veteran 
did not thereafter file a substantive appeal in writing, his 
testimony at the August 2006 Travel Board hearing suffices as 
a timely and clear indication of his intention to appeal the 
RO's adverse decision to the Board, and the Board treated 
this claim as such.  See Hearing Transcript at 2, 30.  
Thereafter, in October 2006, the RO supplied a Supplemental 
Statement of the Case (SSOC).  

As above noted, a Travel Board hearing on these matters was 
held before the undersigned Acting Veterans Law Judge in 
August 2006 where the veteran presented as a witness.  A 
transcript of the hearing is of record.  

The Board comments that at the hearing, the veteran appeared 
to have raised an issue with respect to an increase in 
severity of his service connected neuropathy of the bilateral 
upper and lower extremities.  See Hearing Transcript at 27-
28.  The Board refers this matter to the RO for further 
action.

With respect to the veteran's secondary service connection 
claim for hypertension, this aspect of the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	The veteran was at fault in the creation of the debt.  He 
misunderstood certain income reporting requirements, but 
he acted without fraud, misrepresentation, or bad faith.

2.	It would be contrary to equity and good conscience to 
enforce the full debt of $21,828 against the veteran 
because collection of this amount of indebtedness would 
deprive him and his spouse of funds required for basic 
necessities, and further would defeat the purpose for 
which his VA apportionments are awarded; the veteran would 
not be unjustly enriched by the waiver of 2/3 recovery of 
a portion of this debt in light of his financial status, 
outstanding other debts, and his and his spouse's 
inability to work due to disability.  

3.	The facts and circumstances in the instant case justify 
waiver of $14, 552 (2/3 of the debt created); the veteran 
is responsible for payment of $7, 276.


CONCLUSIONS OF LAW

1.	The creation of the debt was valid, as the veteran acted 
without fraud, misrepresentation or bad faith.  38 
U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2006; 38 C.F.R. 
§§ 1.911, 1.962, 1.963, 1.965, 3.102 (2006).

2.	The criteria for waiver of recovery of an overpayment of 
$14,552, but not more, in an apportionment overpayment are 
met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 1.963, 1.965, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

With respect to the veteran's waiver of debt claim, under the 
law as it currently exists, VA has no obligations under the 
VCAA in relation to the veteran's request for a waiver of 
indebtedness, to include whether the overpayment was properly 
created.  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) specifically held that VCAA requirements do 
not apply to a claim of entitlement to waiver of an 
overpayment.  Id. at 138; accord Lueras v. Principi, 18 Vet. 
App. 435, 438, 439 (2004).

Other procedural due process requirements exist that apply in 
the context of debt and overpayment issues, however.  
Specifically, once VA has determined that a debt exists 
through an administrative decision, it must advise the debtor 
of this fact promptly in writing and apprise the debtor of 
his rights and remedies, to include that he may dispute the 
debt's existence or the amount of debt, as well as request a 
waiver of it, and any consequences resulting from lack of 
payment.  38 U.S.C.A. § 5302(a) (requiring a VA notification 
of indebtedness, which must include a "statement of the 
right of the payee to submit an application for a waiver . . 
. and a description of the procedures for submitting the 
application"); 38 C.F.R. §§ 1.911(b), (c), (d), 1.963(b)(2); 
accord Lueras, 18 Vet. App. at 439; Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  If the debtor in any way disputes 
the existence of the debt, the RO must review the accuracy of 
the debt determination, and if the debtor remains 
unsatisfied, he may appeal.  Schaper, supra, at 434; accord 
Lueras, supra, at 439; see also 38 C.F.R. § 1.911(c)(3); 
VAOPGCPREC 6-98 (April 24, 1998).  

In the instant case, the Board finds that the veteran 
received all proper notice required under applicable laws and 
regulations.  Moreover, as the Board has rendered a decision 
in favor of the veteran, finding that 2/3 waiver of a portion 
of the debt is warranted, any deficiencies in due process are 
essentially moot.    


II. Waiver of Indebtedness

a. Law & Regulations
38 U.S.C.A. § 5302 sets forth the provisions governing VA's 
waiver of recovery of overpayment to a claimant.  38 U.S.C.A. 
§ 5302(a), (c).  Specifically, it provides that "[t]here 
shall be no recovery of payments or overpayments (or any 
interest thereon) of any benefits under any of the laws 
administered by [VA] whenever [VA] determines that recovery 
would be against equity and good conscience . . . ."  .  38 
U.S.C.A. § 5302(a); accord Lueras, 18 Vet. App. at 439; 38 
C.F.R. § 1.962.  In addition, according to subsection (c), 
"[t]he recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived . . 
. if, in [VA's] opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon)."  38 U.S.C.A. § 5302(c); accord Lueras, 
supra; 38 C.F.R. § 1.963(a).  

Under the implementing regulation, 38 C.F.R. § 1.965, the 
standard "Equity and Good Conscience," will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights, and the decision reached should not be 
unduly favorable or adverse to either side.  38 C.F.R. § 
1.965(a).  Moreover, the phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government, and in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  (1) fault of debtor, 
where actions of the debtor contribute to creation of the 
debt; (2) balancing of faults, with a weighing of fault of 
the debtor against VA's fault; (3) undue hardship, that is, 
whether collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, namely, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, that is, whether failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, that is, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965(a).  In applying 
this standard for all areas of indebtedness, the following 
elements will be considered, any indication of which, if 
found, will preclude the granting of waiver: (a) fraud or 
misrepresentation of a material fact (see 38 C.F.R. § 
1.962(b)) or (b) bad faith, which generally describes unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).  
     
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
In his February 2005 claim requesting a waiver of his debt, 
the veteran indicated that he received monthly payments from 
Social Security in the amount of $1388, as well as $549 from 
Worker's Compensation and $510 in VA pension benefits.  He 
further stated that he would not be able to meet his 
financial obligations with a reduction in VA payments and 
that he did not intentionally try to mislead VA about the 
fact that he received Social Security benefits.  The veteran 
explained that he had fully apprised VA representatives about 
his Social Security and Worker's Compensation payments and 
that a VA form he completed specifically instructed him not 
to report Social Security payments.

In a March 2005 decision, the RO issued a notice of decision 
by the Committee on Waivers and Compromises, which apprised 
the veteran that the Committee had denied his waiver request.  
The Committee determined that the veteran had not acted in 
bad faith and had not committed fraud or misrepresentation.  
Accordingly, it analyzed the veteran's waiver request bearing 
in mind the principles of equity and good conscience.  

When considering these factors, the Committee concluded that 
the veteran was at fault in the overpayment as he had failed 
to report Social Security Income received in 2001 despite 
having received letters directing him to report all sources 
of income.  Although the Committee acknowledged the veteran's 
financial hardship, it determined that the veteran may have 
overestimated some costs, citing to his reporting of $95 
credit card debt per month without listing a "specific 
debtor" and thus concluded that repayment was possible.  The 
Committee determined that $500 per month for food for two 
people "appears very high," and further noted that he now 
had $275 per month freed up, as his car payments in that 
amount had ceased.  It also found that the veteran would be 
unjustly enriched and that he should not be permitted to 
retain benefits to which he is not entitled.             

In a statement received in August 2005, the veteran indicated 
that his earlier Financial Status Report, submitted in 
February 2005, contained incorrect information, namely that 
he had reported having take home pay when in fact he had 
none.  He further conveyed that his only source of income 
consisted of Social Security disability payments and Worker's 
Compensation disability payments.  He attached a corrected 
Financial Status Report, dated March 2005, which reflected 
the following: $0 gross monthly salary; $1318 from Social 
Security; $549 from Worker's Compensation for a total of 
$1867 monthly net income.  As far as living expenses the 
veteran reported the following monthly costs: $680 for rent; 
$500 for food; $290 for utilities; $170 for automobile 
maintenance, to include gasoline; $110 for car insurance; 
$140 for medication and non-prescription items; $80 for 
mobile phone; approximately $50 for Sears debt payment; $275 
for Bank One car payment; and a $45 house hold credit.  All 
of these costs amounted to a total monthly expense of $2272, 
which, when calculated with his total monthly net income 
($1867), produced a $405 deficit.  The veteran also listed 
multiple other personal debts totaling $7,202, and further 
conveyed that he lacked the means to pay off these debts.  He 
stated that he had had to borrow money from friends and 
family to pay for food and rent and indicated that he was 
unemployed due to disability.

As reflected in a December 2005 RO decision, the veteran now 
is service connected for diabetes mellitus, evaluated at 20 
percent, and associated peripheral neuropathy of the 
bilateral upper and lower extremities, evaluated at 10 
percent each, as well as erectile dysfunction, assessed at 
zero percent.  Effective from August 26, 2005, the veteran 
has a combined evaluation for these disabilities of 50 
percent.  In addition, the veteran is in receipt of special 
monthly compensation (K-1) under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of a creative organ, 
effective from September 29, 2004, as well as pension 
relating to permanent and total disability for non-service 
connected disorders, previously rated at 80 percent from 
January 2001 and now rated at 90 percent.     

At his August 2006 Travel Board hearing, the veteran, through 
his accredited representative, acknowledged that VA had 
erroneously overpaid him benefits, but that the amount 
withheld from his VA benefits to compensate for the 
overpayment had produced severe financial hardship.  See 
Hearing Transcript at 3.  The veteran testified to having the 
following monthly expenses: grocery items: $500 monthly; 
rent: $680 monthly; car insurance: $140 monthly; loans: $155 
monthly; power: $300 to $350 monthly; and mobile phone: $90 
monthly.  Hearing Transcript at 4-5, 8, 15, 18.  The veteran 
explained that he kept his air conditioning set at 82 degrees 
and had planted trees around his house to produce shade in an 
attempt to reduce his monthly electric bills.  Hearing 
Transcript at 16.  He further conveyed that he had to have 
satellite television and a mobile phone due to reception 
limitations where he lived, although in an attempt to trim 
his bills, he was to discontinue the television service in 
one month.  Hearing Transcript at 16, 17.  The veteran also 
stated that he owed one of his daughters $800, had credit 
card debt, and had taken a personal loan from a friend who 
lived out-of-state.  Hearing Transcript at 10, 14-15.  He 
noted that he tried to pay down the credit card debt with $50 
per month, but that the previous month he could only afford 
to pay $15.  Hearing Transcript at 13.  He also indicated 
that he owned a 2003 truck, which his daughters had purchased 
for him and that he could not work due to his disabilities, 
to include diabetes mellitus, and back, ankle and shoulder 
disorders.  Hearing Transcript at 7, 9, 13.  His spouse also 
did not work.  Hearing Transcript at 12.  

An October 2006 VA medical report indicates that the veteran 
operated his own plant and tree nursery business until 2003, 
when he had to stop working due to difficulty with his back, 
ankles and diabetes.   

c. Analysis
A review of the veteran's above financial picture leads the 
Board to conclude that seeking reimbursement of the full debt 
created would cause him and his dependent spouse undue 
financial hardship and defeat the purpose for which VA 
benefits are intended, i.e., to compensate the veteran for 
his service connected disorders and inability to work due to 
nonservice connected disabilities.  The Board finds that the 
veteran has, in good faith, attempted to limit and reduce his 
monthly expenses, to include discontinuing his satellite 
television service and planting trees in an effort to cut 
electric bills.  He has also had to rely on family and 
friends for financial support, and does not appear to be 
engaging in excessive spending on such necessity items as 
groceries and telephone service.  Furthermore, as the 
veteran's income and assets are limited to Social Security, 
Worker's Compensation and VA benefits, and because he has 
other outstanding personal debts to pay totaling more than 
$7,000, his failure to pay the full amount of the 
indebtedness would not result in his unjust enrichment.  

At the same time, however, the Board determines that the 
veteran was apparently at fault for the debt's creation, 
although the Board has determined that he acted without 
intention to defraud or misrepresent his financial status.  
As indicated above, he also is in receipt of numerous 
disability benefits, and thus, the Board determines that 
repayment of 1/3 of the VA debt would equitably balance the 
interests of the veteran and VA.  This sum, if calculated in 
a manner exacted to create low monthly payments over an 
extended period of time, would not unduly burden the veteran 
in light of his entire financial picture.     

Accordingly, taking into account all the facts and 
circumstances of this case, the Board finds that it would be 
against equity and good conscience to enforce recovery of the 
full debt amount of $21,828 against the veteran.  A portion 
of recovery of this debt is justified, however, and thus, a 
waiver of recovery of an apportionment overpayment of only 
$14,552 is warranted.  


ORDER

A waiver of recovery of an apportionment overpayment of 
$14,552, but not more, is granted. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's hypertension claim.  38 
C.F.R. § 19.9 (2006).  A summation of the relevant evidence 
is set forth below.  

An April 2003 VA medical note indicates that the veteran had 
started taking hydrochlorothiazide for high blood pressure 
and excess fluid in November 2002, and a private medical 
notation dated March 2004 indicates that the veteran had been 
diagnosed with diabetes mellitus, Type II, thereafter in 
2004.  See Dorland's Illustrated Medial Dictionary 871 (30th 
ed. 2003) (defining hydrochlorothiazide as a drug used to 
treat hypertension).  

A June 2004 VA medical examination report also notes that the 
veteran was diagnosed with diabetes mellitus in 2004.  This 
clinician, who had reviewed the claims file and electronic 
records, also indicated that October 2003 blood testing had 
ruled out the presence of diabetes mellitus as of that time.  

The veteran submitted to a VA examination in April 2006 to 
determine the likelihood of whether his service connected 
diabetes mellitus caused or aggravated his hypertension.  The 
VA clinician indicated that he had reviewed the claims file 
and computerized VA records.  He noted that the record 
reflected that the veteran first received a diagnosis of 
hypertension as early as November 2002, whereas he was 
diagnosed with diabetes mellitus thereafter in 2003.  The 
clinician also observed that in October 2005, the veteran 
tested negative for proteinuria.

After a physical examination, the clinician concluded that 
the veteran's current hypertension was not secondary to his 
service connected diabetes mellitus given that the former was 
diagnosed before the latter.  In addition, he stated that the 
mechanism by which diabetes mellitus could produce 
hypertension, that is, through diabetic neuropathy with the 
hypertension developing as a result of the renal disease, did 
not exist in the instant case, as the veteran did not have 
diabetic renal disease as evidenced by the lack of 
proteinuria.  

While the medical reports of record and the VA examiner's 
opinion appear to demonstrate that the veteran's service 
connected diabetes did not cause his hypertension, the 
evidence does not indicate, positively or negatively, whether 
the diabetes aggravated the hypertension.  In such a case, 
full and fair adjudication of this issue requires a remand 
for additional development in the form of obtaining a medical 
opinion to address this question.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The veteran must be afforded a VA 
medical examination for the purpose of 
determining whether the veteran's service 
connected diabetes mellitus aggravated, 
or permanently worsened his hypertension.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current hypertension 
was aggravated by his
diabetes mellitus, type II?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's hypertension was 
aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


